             Case 20-34682 Document 912 Filed in TXSB on 05/27/21 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   05/27/2021
                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )
                                                                          )                    900
                                                                               Re: Docket No. __

                 ORDER (A) AUTHORIZING THE DEBTORS TO ENTER INTO
               CHARTER AGREEMENTS AND (B) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (a) authorizing the Debtors to

enter into and perform their obligations under the Charter Agreements with Unico; and (b) granting

related relief; all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found

that it may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

Court having found that no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-34682 Document 912 Filed in TXSB on 05/27/21 Page 2 of 2




before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors are authorized to enter into and perform their obligations under the

Charter Agreements.

       2.      Each of the Charter Agreements shall be binding and enforceable against the parties

thereto in accordance with their respective terms.

       3.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       4.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
     Signed:
 Dated:      May 27,2021
        ___________, 2021.

                                                     ____________________________________
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                11
